       Case: 4:18-cv-00235-MPM-RP Doc #: 66 Filed: 10/03/19 1 of 6 PageID #: 483




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 MARY ANN ANTHONY, Individually                     §
 and As Representative of the Estate of             §
 LEROY ANTHONY, and BRENDETTA                       §
 ANTHONY SCOTT                                      §
                                                    §                CIVIL ACTION NO. 4:18CV235
 VS.                                                §
                                                    §
 GENIE INDUSTRIES, INC. d/b/a TEREX                 §
 AERIAL WORK PLATFORMS and                          §
 TEREX CORPORATION                                  §                         JURY REQUESTED

             PLAINTIFFS’ MOTION FOR DISMISSAL WITHOUT PREJUDICE
                           FOR LACK OF JURISDICTION
        COME NOW, Plaintiffs in the above case, Mary Ann Anthony, Individually and as

Representative of the Estate of Leroy Anthony, and Brendetta Anthony Scott, by and through the

undersigned counsel, and file this for Motion for Dismissal Without Prejudice for Lack of

Jurisdiction. In support, Plaintiffs show the Court the following:

        1.     Plaintiffs are Mary Ann Anthony, Individually and as Representative of the Estate

 of Leroy Anthony, and Brendetta Anthony Scott. Mrs. Mary Ann Anthony is the widow of Leroy

 Anthony. Mrs. Brendetta Anthony Scott is Mr. Anthony’s surviving adult daughter.

        2.     The current Defendants are Genie Industries, Inc. d/b/a Terex Aerial Work

 Platforms, and Terex Corporation (“Defendants”).

        3.     Defendant Terex acquired Defendant Genie Industries, Inc. in 2002. Defendant

 Genie is the manufacturer of Genie® TZTM 34/20 Trailer Mounted Boom Lifts. This cause of

 action involves a mechanical failure of a Genie® TZTM 34/20 Trailer Mounted Boom Lift (“Boom

 Lift”). Defendants are the parties responsible for designing, manufacturing, testing, and initial

 distribution of the boom lift. They are also responsible for providing adequate warnings and

 instructions for the boom lift.
         Case: 4:18-cv-00235-MPM-RP Doc #: 66 Filed: 10/03/19 2 of 6 PageID #: 484




           4.      On or about January 2, 2018, Leroy Anthony was operating the subject Genie boom

    lift at the Leflore County Civic Center in Greenwood, Mississippi. The boom lift suddenly

    collapsed from a near fully extended position causing Mr. Anthony to fall down with the basket.

    Mr. Anthony did not survive his injuries from the violent and unexpected failure of the boom lift

    while in operation.

           5.      Prior to filing suit, the evidence pointed to a mechanical failure of the boom lift as

    the cause of this incident due to an unsafe design of the pin retaining system located at the lower

    mid-pivot assembly. 1 There was not a long-documented history of mechanical issues or necessary

    repairs associated with the boom lift. Before suit was filed, the only known repairs were reflected

    in a one-page invoice for repairs performed by Mid Delta Rental, LLC (“Mid Delta”). At face

    value, the invoice was for the replacement of one battery under warranty, and labor associated

    with the battery replacement and repair of “Genie Tow Behind Lift- Checked all charging

    circuits.” 2

           6.      On November 16, 2018, Plaintiffs filed this lawsuit in the United States District

Court for the Northern District of Mississippi, Greenville Division against the Defendants for

various claims, including products liability, strict liability, design defect, manufacturing defect,

negligence, and failure to warn, for the wrongful death of Leroy Anthony.

           7.      Defendants Genie Industries, Inc. d/b/a Terex Aerial Work Platforms, and Terex

Corporation filed an Answer on December 20, 2018.

           8.      The parties began conducting discovery and depositions. During fact witness

depositions, Leflore County witnesses testified about the history of the subject boom lift, their



1
  Exhibits A-D to Plaintiffs’ Amended Motion for Leave to Add Party, Mid Delta Rental, LLC (Dkt. Nos. 49-1 through
49-4).
2
  Exhibit F to Plaintiffs’ Amended Motion for Leave to Add Party, Mid Delta Rental, LLC (Dkt. No. 49-6).


                                                        2
      Case: 4:18-cv-00235-MPM-RP Doc #: 66 Filed: 10/03/19 3 of 6 PageID #: 485




knowledge regarding the use of the boom lift, and whether any other third-party performed

maintenance or repairs on the subject boom lift. Plaintiffs learned for the first time that Mid Delta

actually performed additional repairs and/or maintenance sometime between July of 2017 and

January 2, 2018 though the extent of repairs and maintenance is unknown. No party had any

knowledge of these additional facts prior to these depositions.

        9.       Additional depositions taken of Defendants’ fact witnesses in mid-July of 2019

confirmed that the Defendants’ primary defenses are rooted in the maintenance and repair history

of this boom lift. Defendants’ witnesses contended Mr. Anthony was expected to contact a

qualified technician to repair the machine if there were known issues with the boom lift.

        10.      On July 24, 2019, Plaintiffs filed their Motion for Leave to Add a New Defendant,

Mid Delta Rental, LLC. 3

        11.      On August 6, 2019, Plaintiffs filed their Amended Motion for Leave to Add New

Party, Mid Delta Rental, LLC and their memorandum brief in support thereof. 4

        12.      Plaintiffs have asked this Court to grant Plaintiffs’ Amended Motion for Leave to

Add Mid Delta Rental, LLC as a new defendant. 5 Although Plaintiffs only intended to seek the

joinder of party due to recently discovered facts during the course of discovery and depositions,

this cause of action must be dismissed as the addition of Mid Delta will destroy complete diversity

between the parties and ultimately deprive this Court of subject matter jurisdiction over this case.

        13.      This court has not yet granted the Plaintiffs’ Amended Motion for Leave to Add

Mid Delta as a new defendant, but the effect of granting that motion will destroy diversity of the



3
  Plaintiffs’ Motion for Leave to Add Party, Mid Delta Rental, LLC (Dkt. No. 36) and Plaintiffs’ Amended Motion
for Leave to Add Party, Mid Delta Rental, LLC (Dkt. No. 49).
4
  Plaintiffs’ Amended Motion for Leave to Add Party, Mid Delta Rental, LLC (Dkt. No. 49); Plaintiffs Memorandum
Brief in Support of Plaintiffs’ Amended Motion for Leave to Add New Party, Mid Delta Rental, LLC (Dkt. No. 50).
5
  Plaintiffs hereby adopt and incorporate by reference Dockets #36, 49, and 50, and all legal arguments, exhibits and
references attached thereto.


                                                         3
       Case: 4:18-cv-00235-MPM-RP Doc #: 66 Filed: 10/03/19 4 of 6 PageID #: 486




parties because Mid Delta is a required party, and will require dismissal of this action so that it

may be re-filed in Mississippi state court.

         14.      Remand is not an option in this case as Plaintiffs first filed in this federal court

before they learned about Mid Delta’s extended role and potential liability. There is no state court

to which this cause of action can be remanded. Dismissal is the proper remedy.

         15.      Plaintiffs seek to immediately re-file this case in Mississippi state court to include

Plaintiffs’ claims against the non-diverse required party, Mid Delta, along with their claims against

the current Defendants. 6

         WHEREFORE, Plaintiffs move this Court for an order dismissing this suit without

prejudice and on such terms and conditions as the Court deems proper based on Plaintiffs’

amended motion for leave to add a non-diverse party; and that the Court grant Plaintiffs any other

relief, at law or in equity, to which Plaintiffs may be justly entitled.

                                                        [Signature on next page]




6
 Plaintiffs hereby adopt and incorporate by reference Plaintiffs’ Memorandum Brief in Support of Plaintiffs’ Motion
for Dismissal for Lack of Jurisdiction, as well as any and all arguments, legal authorities, and exhibits attached thereto.


                                                            4
Case: 4:18-cv-00235-MPM-RP Doc #: 66 Filed: 10/03/19 5 of 6 PageID #: 487




                                 Respectfully submitted,

                                 ABRAHAM, WATKINS, NICHOLS,
                                    SORRELS, AGOSTO & AZIZ

                                 /s/ Lena Laurenzo
                                 ________________________
                                 Benny Agosto Jr.
                                 Federal Bar No. 20821
                                 Lena B. Laurenzo
                                 Federal Bar No. 3280801
                                 800 Commerce Street
                                 Houston, Texas 77002
                                 (713) 222-7211 - Telephone
                                 (713) 225-0827 – Fax
                                 bagosto@awtxlaw.com
                                 laurenzo@awtxlaw.com

                                 /s/ Edward Blackmon, Jr.
                                 __________________________
                                 Edward Blackmon, Jr.
                                 MS Bar No. 3354
                                 Blackmon & Blackmon, PLLC
                                 907 West Peace Street
                                 Canton, MS 39046
                                 Telephone: (601) 859-1567
                                 Facsimile: (601) 859-2311
                                 edblackmon@blackmonlawfirm.com

                                 Attorneys for Plaintiffs




                                    5
     Case: 4:18-cv-00235-MPM-RP Doc #: 66 Filed: 10/03/19 6 of 6 PageID #: 488




                             CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with counsel for Defendants on October 3, 2019 to
determine if Defendants Genie and Terex were opposed or unopposed to this Motion for Dismissal
without Prejudice for Lack of Jurisdiction. Defendants are opposed to this motion.


                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument has been
served by electronic CM/ECF filing on this 3rd day of October, 2019, on all counsel of record.

 Paul V. Cassisa, Jr., Esq.                         Edward Blackmon, Jr.
 BUTLER SNOW LLP                                    MS Bar No. 3354
 1200 Jefferson Avenue, Suite 205                   Blackmon & Blackmon, PLLC
 P.O. Box 1138                                      907 West Peace Street
 Oxford, MS 38655                                   Canton, MS 39046
 Telephone: (662) 513-8000                          Telephone: (601) 859-1567
 paul.cassisa@butlersnow.com                        Facsimile: (601) 859-2311
                                                    edblackmon@blackmonlawfirm.com
 Attorney for Genie Industries, Inc.
 and Terex Corporation                              Attorney for Plaintiffs




                                             /s/ Lena Laurenzo
                                             ________________________
                                             Lena B. Laurenzo




                                                6
